DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


	Response to Amendment

Applicant's amendments and remarks filed on 02/15/2021 have been fully considered but were not found to be persuasive. 
In response to Applicant Currently Amended claims of 1, 4, 9, 12, 15, and 17, Examiner relies on a different portion of a reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection and made final.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 12, 13, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al., US 9986033 B2, hereinafter Bannister in view of MacKay et al., US 2016/0259811 Al, hereinafter MacKay.

As per claim 1, (Currently Amended) A method comprising: maintaining an object, comprising a plurality of slots populated with data of a plurality of snapshots of a file system of a client device, within an object store of a cloud computing environment, 
Bannister discloses a method of using metadata to describe the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system (e.g., “a plurality of slots populated with data”). Furthermore, using a transactional filesystem in a cloud controller facilitates providing ongoing incremental snapshots of changes (e.g., “a plurality of snapshots of a file system”) to a cloud storage system:
(Bannister, col.6, lines 51-54: “Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system. Each cloud controller can also cache a subset of the data that is stored in the cloud storage system. A cloud controller that writes (or modifies) data ensures that: (1) data changes are reflected in the cloud storage system; and (2) other cloud controllers in the system are informed of file and metadata changes.”
Bannister, col.7, lines 56-60: In some embodiments, using a transactional filesystem (e.g., transactional filesystem 308 in FIG. 3) in a cloud controller facilitates providing ongoing incremental snap shots of changes to a cloud storage system and other cloud controllers.)

wherein the object comprises an object header used to store metadata for each slot; enforcing a first rule for the object to block modification operations by the client device to in-use slots comprising data referenced by at least one snapshot of the file system and allow modification operations by the client device to unused slots comprising data no longer referenced by at least one snapshot of the file system; 

Bannister discloses a method of tracking recent changes in the cloud controller by using a set of metadata as part of maintaining transactional filesystem such that metadata structure may construct compact snapshots that identify file metadata that has changed due to recent write operation (e.g., “block modification operations by the client device to in-use slots comprising data referenced by at least one snapshot of the file system”), where snapshots do not involve copying a full set of metadata and/or every byte that was previously written for a file;  (e.g., “unused slots comprising data no longer referenced by at least one snapshot of the file system”) instead, such snapshots compactly convey only the set of changes for the data set:
(Bannister, col. 7, lines 37-50: “Using a traditional approach, the filesystem might read out the original 4 KB block, modify the block to reflect the updates, and then write the modified file back to the same block. In contrast, in a transactional filesystem, the original block is left unchanged, and the filesystem writes out the modifications and additional data to another empty 4 KB block.”
Bannister col. 7, line 56 - col. 8, line 6: “More specifically, the transactional nature (e.g., the delta encoding of changes) can be extended to include a set of additional metadata structures that track recently changed data in the cloud controller. These additional metadata structures can then be used to quickly and efficiently construct compact snapshots that identify file metadata and file data that has changed due to recent write operations. Note that these snapshots do not involve copying a full set of metadata and/or every byte that was previously written for a file; instead, such snapshots compactly convey only the set of changes for the data set. Sending only a compact set of changes facilitates maintaining data consistency while minimizing the amount of data (and metadata) that needs to be transferred and processed.”)

With respect to claim 1, Bannister does not explicitly discloses a method of accessing the user data without being provided access to the metadata:

and attaching metadata, of additional information for a slot within the object, to the object header, wherein a first application allowed to access user data within the slot is provided access to the user data without being provided access to the metadata 

However, Bannister in view of MacKay discloses a method of allowing access to data without regard for the metadata required to allow the access to manipulate file based data:
(MacKay Par. [0028] In some embodiments, the present disclosure can provide metadata transparency that allows applications to access data using native protocols and methods without regard for the metadata required to allow the access to manipulate file based data.)

Thus, one of ordinary skill in the art would have motivated to use teachings of MacKay, allowing access to data without regard for the metadata requirement because it improves efficiently by eliminating extra steps that are not necessary for the task. As an example, a request of read-only access to a publically own file may not necessary to validate access permission from the metadata.

and a second application allowed access to the user data and the additional information is provided with access to the user data and the metadata for identifying a location of additional information within the object.  

Bannister discloses a method that filesystem manages disk blocks and metadata to provide structure (e.g., “identifying a location of additional information within the object”) and some notion of access rights and data consistency (e.g., “access to the user data and the additional information”):
(Bannister Col. 5, lines 42-49: “More specifically, a filesystem typically attempts to efficiently manage one or more block-level devices to provide more sophisticated storage services to an operating system. For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of MacKay into the system of Bannister because, they are analogous art as being directed to the same field of endeavor, the  techniques for storing and collaboratively accessing data in a distributed filesystem.


As per claim 2, (Original) The method of claim 1, wherein the attaching metadata comprises: retaining the user data in an unmodified state within the slot based upon enforcement of the first rule.  
Bannister discloses a method of using “write locks” (e.g., “an unmodified state”) to ensure that only a single client can write a file at a given time (e.g., “enforcement of the first rule”), and then ensure that file modifications are propagated to the remote cloud storage system:
(Bannister, col. 9, lines 29-39: As described, each cloud controller maintains (and updates) a copy of the metadata for the files stored in the distributed filesystem, but only caches a subset of the data stored in the remote cloud storage system that is being accessed (or likely to be accessed) by the respective cloud controller's clients. These cloud controllers use file write locks to ensure that only a single client can write a file at a given time, and then ensure that file modifications are propagated to the remote cloud storage system (e.g., via incremental data snapshots and incremental metadata snapshots)

As per claim 3, (Original) The method of claim 1, wherein the object comprises a logical representation of data. 

Bannister discloses a method of impersonating cloud controller configured to respond to more than one IP address wherein two cloud controllers are logically connected and communicate with each another, but are invisible to each others’ respective portions of the subnet (e.g., “a logical representation of data”). In another words, network filesystems are logically connected and communicated each other that it shows as a single file system (e.g., “invisible” or transparent) to the client at a local site:


    PNG
    media_image1.png
    761
    1025
    media_image1.png
    Greyscale

(Bannister, col. 17, lines 5-16: “Note that an impersonating cloud controller may be configured to respond to more than one IP address. For instance, in some configurations an impersonating cloud controller may only be associated with a single IP address (e.g., the IP address of the cloud controller that it is impersonating). In this configuration, the two cloud controllers are logically connected and communicate with each another, but are invisible to each others' respective portions of the subnet; for example, in the example of FIG. 8, cloud controller 602 is invisible to clients and services in remote subnet 624, and remote cloud controller 626 is invisible to clients 604-608 at local site 600.”)


As per claim 4, (Currently Amended) The method of claim 1, wherein the object comprises data of a read only snapshot of the file system.
Bannister does not explicitly discloses a method of limiting read only permission to a file in the filesystem.
However, Bannister in view of MacKay discloses a method of maintaining various list of file types by assigning access permissions to files (e.g., “file system”) such as read, write, execute, list, create, delete, update, append, mark read-only (e.g., “data of a read only”), lock, archive and etc.:  
(MacKay par. [0051] Metadata attributes that can be maintained throughout the system include, but are not limited to, the following list: file type (binary, text, image, compressed, encrypted, well known file type,) access abilities ( read, write, write with locking, partial locking (the ability to lock a portion of the file), access permissions ( read, write, execute, list, create, delete, update, append, mark read-only, lock, archive), share permissions to users, computers, applications, network names or share or export and protocol allow lists (for example, SMB, NFS, buckets, S3, Atmos, Vipr, Google storage bucket, among other protocol allow lists), among any other data attributes that will be readily contemplated by the skilled person.)

Claims 5, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of MacKay, further in view of Seibel et al. US 8,661,068 B1, hereinafter Seibel

As per claim 5, (Original) The method of claim 4, wherein a plurality of objects, corresponding to read only snapshots of the file system, are stored within the object store, wherein each object is assigned a unique sequence identifier.  

Bannister does not explicitly discloses a method of assigning each object with a unique sequence identifier in the file system.
However, Seibel discloses a method of using uniquely identified by file system ID (e.g., “each object is assigned a unique sequence identifier”) to access contents of the indirect block entry: 
(Seibel, col. 15, line 64 – Col 16, line 2: Referring to FIG. 15, shown is a more detailed representation of class "IndBlkEntry" 353 that may be included in an embodiment using the techniques described herein. An instance of class "IndBlkEntry" 353 represents an indirect block entry. An indirect block entry of an inode of a file of a file system includes file system identification 385 that identifies the file system, and a file system block number 386 that stores contents of the indirect block entry. Further, each indirect block entry is uniquely identified by file system ID 385 and file system block number 386)
Thus, one of ordinary skill in the art would have motivated to use teachings of Seibel, using uniquely identified by file system ID (e.g., “each object is assigned a unique sequence identifier”) to access contents of the indirect block entry because it would quickly and easily identify any part of file system using unique identification and therefore, it improves overall performance of accessing file system. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Seibel into the system of Bannister and combined because, they are analogous art as being directed to the same field of endeavor, the techniques for storing and collaboratively accessing data in a distributed filesystem.
 

As per claim 6, (Original) The method of claim 1, wherein the additional information comprises path information of directory files and inode information of an inofile block.  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of MacKay, further in view of MEISTER et al., US 20180356989 A1, hereinafter Meister.

As per claim 7, (Original) The method of claim 1, wherein the additional information comprises analytics performed upon user data within the object.  

The teachings of Bannister and combined in claim 1, do not explicitly discloses a method of performing data analytics upon user data.
However, Bannister in view of Meister discloses a method of configuring cloud service to provide access to data analytics applications to the storage system:
For example, the cloud services provider 302 may be configured to provide access to data analytics applications to the storage system 306 and users of the storage system 306. Such data analytics applications may be configured, for example, to receive telemetry data phoned home by the storage system 306. Such telemetry data may describe various operating characteristics of the storage system 306 and may be analyzed, for example, to determine the health of the storage system 306, to identify workloads that are executing on the storage system 306, to predict when the storage system 306 will run out of various resources, to recommend configuration changes, hardware or software upgrades, workflow migrations, or other actions that may improve the operation of the storage system 306.)
One of ordinary skill in the art would have motivated to use teachings of Meister, configuring cloud service provider to provide access to data analytics applications to the storage system to enhance features such as, determining the health of the storage system, identifying workloads that are executing on the storage system and predicting when the storage system will run out of various resources, which would enhance user experiences on using the system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Meister into the system of Bannister and combined because, they are analogous art as being directed to the same field of endeavor, the techniques for storing and collaboratively accessing data in a distributed filesystem.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of MacKay, further in view of Stefanov et al., US 8,706,701 B1, hereinafter Stefanov.

As per claim 8, (Original) The method of claim 1, wherein a plurality of versions of the object are maintained within the object store and the method comprising: enforcing a second rule that related read operations are to be directed to a same version of the object.  

The teachings of Bannister and combined do not explicitly discloses a method of enforcing a second rule that related read operations are to be directed to a same version of the object.
However, Bannister in view of Stefanov discloses a method of maintaining a balanced binary tree over the file system, allowing sequential file-block accesses (e.g., “read operations”) in which sequences of identical version counters are compacted into a single leaf (e.g., “directed to a same version of the object”)
(Stefanov, col. 7 line 64 – Col. 8, line 6: “This Merkle-tree based structure 210 includes two main features: (1) tree balancing; and (2) sequential access optimization. Preferred embodiments of the present invention maintain a balanced binary tree over the file system directory structure 210 to efficiently support existing file system calls (i.e., searches or accesses are logarithmic in a binary structure rather than linear). Further, example embodiments of the present invention optimize for the common case of sequential file -block accesses in which sequences of identical version counters are compacted into a single leaf.”)
Thus, one of ordinary skill in the art would have motivated to use teachings of Stefanov, maintaining a balanced binary tree over the file system, allowing sequential file-block accesses to direct to the same version of dataset in the file system because it would ensure maintaining a single copy of data throughout the file system by eliminating duplications resulting, saving storage and improving integrity of file system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Stefanov into the system of Bannister and combined because, they are analogous art as being directed to the same field of endeavor, the techniques for storing and collaboratively accessing data in a distributed filesystem.

Claims 9, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of MacKay, further in view of Stefanov and Brown, US 2003/0014598 A1, hereinafter Brown.

As per claim 9, (Currently Amended) The method of claim 8, wherein the enforcing the second rule comprises: comparing timestamp data returned for a first read operation and a second read operation for the object to determine whether the first read operation and the second read operation were executed upon the same version of the object based upon whether the timestamp data matches, wherein the first read operation and the second read operation are retried based upon a mismatch of the timestamp data, and wherein a timestamp is a modified time for an object that is unaffected by read operations to the object. 

The teachings of Bannister and combined do not explicitly discloses a method of performing read operation on a same version of the object based on whether the timestamp data match:
However, Brown discloses a method of delegating server to obtain at least a shared read lock on the unit of coherent data first (e.g., “the first read operation and the second read operation were executed upon the same version of the object”) and then validating a timestamp (e.g., “the second rule”) of the version of the unit of coherent data (e.g., “the same version of the object based upon whether the timestamp data matches”):
(Brown, Par. [0018] In accordance with another aspect of the present invention, in performing a delegated write, the delegated server may obtain at least a shared read lock on the unit of coherent data and validating a timestamp of the version of the unit of coherent data to be written. The delegated server may also notify one or more other servers to cancel any scheduled write, the one or more other servers may have for their versions of the unit of coherent data)

One of ordinary skill in the art would have motivated to use teachings of Brown, delegating server to obtain at least a shared read lock on the unit of coherent data and validating a timestamp of the version of the unit of coherent data because it ensure that clients are viewing the identical copy of data currently available in the file system, which improves integrity of file system and user experiences. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Brown into the system of Bannister and combined because, they are analogous art as being directed to the same field of endeavor, the techniques for storing and collaboratively accessing data in a distributed filesystem.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of MacKay, further in view of Stefanov, Brown and Meister.

As per claim 10, (Original) The method of claim 9, wherein the first read operation is to the object header to obtain slot information of a slot and the second read operation is to the slot identified by the slot information.  

The teachings of Bannister and combined do not explicitly discloses a method of including object header to obtain slot information for read operation to identify the slot.
However, Meister discloses a method of metadata specifying a header that may include (e.g., “object header to obtain slot information”) a source volume ID, and one or more sorted tuples, where a tuple may include a start sector and an end sector, and where the tuple may correspond to a content file ID:
Par. [0170] In some examples, a snapshot, such as snapshot (414) depicted in FIGS. 4A and 4B, may include metadata structured to specify one or more of the following: (a) a snapshot name or snapshot ID, (b) a group ID, such as a pgroup ID for NFS, (c) a time-to-live (TTL) value, (d) pointers or references to data blocks or segments, where the data blocks or segments store the data being snapshotted, (e) a header that may include a snapshot ID for a parent snapshot, a snapshot ID for a child snapshot, size information, a source volume ID, and one or more sorted tuples, where a tuple may include a start sector and an end sector, and where the tuple may correspond to a content file ID.)
One of ordinary skill in the art would have motivated to use teachings of Meister, specifying metadata with a header information that may include a source volume ID, and one or more sorted tuples, where a tuple may include a start sector and an end sector, and where the tuple may correspond to a content file ID because it helps identifying the location of data block that provides critical information in the event of system recovery process, which improves security of the file system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Meister into the system of Bannister and combined because, they are analogous art as being directed to the same field of endeavor, the techniques for storing and collaboratively accessing data in a distributed filesystem.

As per claim 11, (Original) The method of claim 8, wherein a new version of the object is created to comprise new user data that would otherwise overwrite current user data within a current version of the object.  

The teachings of Bannister and combined do not explicitly discloses a method of new user data overwriting current user data within a current version of the object.
However, Brown discloses a method of writing the version of the unit of coherent data, updating a write timestamp of the unit of coherent data (e.g., “overwrite current user data within a current version of the object”), and invalidating one or more replicated copies of the version of the unit of coherent data on one or more other servers:
(Brown, Par. [0019] In accordance with another aspect of the present invention, the delegating server may re-assume the writing of the version of the unit of coherent data, e.g. in the event of a "failure" of the delegated server. The writing may include updating a write timestamp of the unit of coherent data and invalidating one or more replicated copies of the version of the unit of coherent data on one or more other servers.)
One of ordinary skill in the art would have motivated to use teachings of Brown, writing of the version of the unit of coherent data, updating a write timestamp of the unit of coherent data and invalidating one or more replicated copies of the version of the unit of coherent data on one or more other servers because it ensure that clients are viewing the same version of copies of data currently available in the file system at any one time, which improves integrity of file system and user experiences.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Brown into the system of Bannister and combined because, they are analogous art as being directed to the same field of endeavor, the techniques for storing and collaboratively accessing data in a distributed filesystem. 

As per claim 12, (Currently Amended) A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: maintain an object, comprising a plurality of slots populated with data of a plurality of snapshots of a file system of a client device, within an object store of a cloud computin environment, block modification operations by the client device to in-use slots comprising data actively referenced by at least one snapshot of the file system and allow modification operations by the client device to unused slots comprisinq data no longer referenced by at least one snapshot of the file system; and attach metadata, of additional information for a slot within the object, to the object header, wherein a first application allowed to access user data within the slot is provided access to the user data without being provided access to the metadata and a second application allowed access to the user data and the additional information is provided with access to the user data and the metadata for identifying a location of additional information within the object. 

Claims 12 is analogous to claim 1 and is rejected under the same rationale as indicated above. 

As per claim 13, (Original) The non-transitory machine readable medium of claim 12, where the instructions cause the machine to: retain the user data in an unmodified state within the slot based upon enforcement of the first rule. 

Claims 13 is analogous to claim 2 and is rejected under the same rationale as indicated above.
 

As per claim 14, (Original) The non-transitory machine readable medium of claim 12, wherein the object comprises a logical representation of data. 

Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above.
 
As per claim 15, (Currently Amended) The non-transitory machine readable medium of claim 12, wherein the object comprises a read only snapshot of the file system.  

Claims 15 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The non-transitory machine readable medium of claim 15, wherein a plurality of objects, corresponding to read only snapshots of the file system, are stored within the object store, wherein each object is assigned a unique sequence identifier.  

Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 17, (Currently Amended) A computing device comprising: a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: maintain an object, comprising a plurality of slots populated with data of a plurality of snapshots of a file system of a client device, within an object store of a cloud computing environment, block modification operations by the client device to in- use slots comprisinq data actively referenced by at least one snapshot of the file  system and allow modification operations by the client device to unused slots comprising data no longer referenced by at least one snapshot of the file system; and attach metadata, of additional information for a slot within the object, to the object header, wherein a first application allowed to access user data within the slot is provided access to the user data without being provided access to the metadata and a second application allowed access to the user data and the additional information is provided with access to the user data and the metadata for identifying a location of additional information within the object. 

Claims 17 is analogous to claim 1 and is rejected under the same rationale as indicated above. 

As per claim 18, (Original) The computing device of claim 17, wherein a plurality of versions of the object are maintained within the object store and wherein the machine executable code causes the processor to: enforce a second rule that related read operations are to be directed to a same version of the object. 

Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above. 

As per claim 19, (Original) The computing device of claim 18, wherein the machine executable code causes the processor to: compare timestamp data returned for a first read operation and a second read operation for the object to determine whether the first read operation and the second read operation were executed upon the same version of the object based upon whether the timestamp data matches, wherein the first read operation and the second read operation are retried based upon a mismatch of the timestamp data. 

Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above. 
 
As per claim 20, (Original) The computing device of claim 19, wherein the first read operation is to the object header to obtain slot information of a slot and the second read operation is to the slot identified by the slot information.  

Claims 20 is analogous to claim 10 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SYSTEM AND METHOD FOR IMPLEMENTING A HIGH PERFORMANCE DATA STORAGE SYSTEM (US 8,966,155, Mulligan) - A method, apparatus, and computer program product for implementing a high-performance data storage device using block-access memory devices are disclosed.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154